     Case 1:18-cv-04921-PGG-KHP Document 65 Filed 10/26/18 Page 1 of 43



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 SPARROW FUND MANAGEMENT, LP,                         Civil Case No.: 1:18-cv-04921-JGK

                                  Plaintiff,          DECLARATION OF ADAM HEDER IN
                                                      SUPPORT OF PLAINTIFF’S OMNIBUS
                            vs.                       REPLY IN SUPPORT OF ITS
                                                      MOTIONS FOR EXPEDITED
 MIMDEX GROUP, INC., PARKER H.                        DISCOVERY (DKT NOS. 15 & 24)
 “PETE” PETIT and JOHN DOES 1-10,

                                  Defendants.


       I, Adam S. Heder, declare:

       1.      I am one of the attorneys of record for Plaintiff Sparrow Fund Management, LP

(“Sparrow”) in the above-referenced matter.

       2.      Sparrow, through my office, sent out litigation hold letters to numerous persons

and entities that likely have relevant information to the above-referenced matter, including to the

individuals Sparrow suspects as the John Doe defendants in the above-referenced matter. On

July 3, 2018, for example, I sent a letter to The Cockrell Group USA, Inc., otherwise known as

CG Capital, which we understand works as MiMedx Group, Inc.’s outsourced PR firm. As

Sparrow has outlined in prior submissions, Sparrow has reason to believe that an employee or

independent contractor for CG Capital is one of the John Does in this case, i.e., Tedra Desue.

       3.      In response, CG Capital’s outside counsel contacted me and explained that CG

Capital was taking the position it was not bound by the litigation hold letter. A copy of that email

correspondence is attached hereto as Exhibit 1.

       4.      Furthermore, the bulk of evidence in this case relating to the John Doe defendants

is found on servers controlled by Twitter Inc. Twitter has already indicated that barring a formal




                                                  1
     Case 1:18-cv-04921-PGG-KHP Document 65 Filed 10/26/18 Page 2 of 43



court order, it will not commit to holding records relating to any of the John Doe defendants. A

copy of that response is attached hereto as Exhibit 2.

       5.      Litigation hold letters to Kevin Rogers and Blair Perot, on the other hand, have

gone unanswered. Nor has either individual responded to emails or voicemails from me.

     I HEREBY DECLARE THAT THE ABOVE STATEMENTS ARE TRUE TO THE
BEST OF MY KNOWLEDGE AND BELIEF, AND I UNDERSTAND THIS
DECLARATION IS MADE FOR USE AS EVIDENCE IN COURT AND IS THEREFORE
SUBJECT TO PENALTY FOR PERJURY.

       DATED this 26th day of October 2018.


                                              /s/ Adam S. Heder
                                              Adam S. Heder




                                                 2
                   Case 1:18-cv-04921-PGG-KHP Document 65 Filed 10/26/18 Page 3 of 43



From:                        Adam Heder <adamh@hbclawyers.com>
Sent:                        Thursday, August 09, 2018 1:52 PM
To:                          Outlaw, Jason
Subject:                     Re: Sparrow Fund Mgmt. v. MiMedx, Litigation Hold Notice
Attachments:                 20180703-1 LT CG Capital re lit hold.pdf


Jason: 
 
It appears your client is trying to take an unnecessarily limited view of the hold letter to avoid having to preserve 
potentially relevant documents.  The inference is, of course, that it does have such documents, thereby highlighting the 
importance of the litigation hold letter.  The implications are troubling and transparent.   
 
Let me be clear:  Tedra Desue’s connections to CG Capital is only one link between CG Capital and the allegations in the 
complaint.  We are aware that CG Capital is MiMedx’s PR firm and assists MiMedx in a variety of media campaigns, 
many of which are related to allegations in the underlying complaint.  Your client is no doubt aware of its ongoing 
employment with MiMedx and efforts related thereto.  Lest there be any confusion, let me clarify:  We are asking that 
your client, The Cockrell Group USA, Inc. (or “CG Capital”) preserve all categories of documents listed in the attached 
letter, whether or not Tedra Desue is formally an employee of your client or not.   
 
Your client’s failure to take all actions necessary to preserve such categories of documents has, as you know, significant 
legal ramifications.  Discovery has not yet opened in the underlying matter and thus my client has not served any 
subpoenas yet.  Once discovery is opened, it will, rest assuredly, serve such subpoenas.  Until then, your client is on 
notice that it is to take all necessary actions, as outlined in the attached, to preserve all categories of documents, again 
as outlined in the attached, within its possession or control.   
 
Best,  
 
Adam S. Heder 
   

                                          
T 503.968.1475 | D 503.596.2920| | C 503.209.8390| F 503.968.2003 | hbclawyers.com | Bio | vCard 
5000 Meadows Road, Suite 400, Lake Oswego, OR 97035 
 
This e‐mail may contain privileged and confidential. Do not forward, copy or print without authorization.  If misdirected, please delete and notify the sender by email. 
 
 
From: "Outlaw, Jason" <Jason.Outlaw@alston.com> 
Date: Thursday, August 9, 2018 at 11:58 AM 
To: "Adam S. Heder" <adamh@hbclawyers.com> 
Subject: RE: Sparrow Fund Mgmt. v. MiMedx, Litigation Hold Notice 
 
Adam: 
  
I dispute your characterization of our conversation this morning.  As reflected in the hold letter, you have asked my 
client to agree to preserve documents relating to a broad scope of categories based on your assumption that CG Capital 
possesses information that would confirm “Mimedx falsely accused Sparrow of being the anonymous blogger Aurelius 
Value[.]”  That assumption is based on a misunderstanding that Ms. Desue was an employee of CG Capital at the time of 
the facts underlying Sparrow’s suit against MiMedx.  Neither you nor Sparrow has put forth any concrete connection 
between CG Capital and the facts alleged in Sparrow’s complaint.  Accordingly, your hold letter is unsubstantiated.  As I 
                                                                                   1
                                                                                                                                                      Exhibit 1
                                                                                                                                                   Page 1 of 40
                   Case 1:18-cv-04921-PGG-KHP Document 65 Filed 10/26/18 Page 4 of 43
explained on the call, under these circumstances CG Capital cannot agree to preserve documents in accordance with 
your litigation hold letter.  If you want to discuss further, please let me know.  Thanks. 
  
Jason    
  
Jason Outlaw | Alston & Bird LLP 
Direct 404.881.7941 | Fax 404.253.8841 
  
From: Adam Heder [mailto:adamh@hbclawyers.com]  
Sent: Thursday, August 9, 2018 1:05 PM 
To: Outlaw, Jason <Jason.Outlaw@alston.com> 
Subject: Re: Sparrow Fund Mgmt. v. MiMedx, Litigation Hold Notice 
  
Mr. Outlaw: 
  
Thank you for taking my call this morning.  You have explained that Ms. Tedra Desue is not an employee of CG Capital, 
though she has done some contract work for them.  You indicated that that the last time she did any work relating to 
MiMedx was in 2013.  As a result, you stated your client had no intent to comply with the litigation hold letter, because 
it has no responsive or relevant information.  
  
Sparrow Fund Management LP’s litigation hold letter asks your client to retain a much broader scope of documents than 
simply those relating to Ms. Desue, including internal communications/documents at CG Capital with MiMedx re 
Sparrow or Aurelius Value and correspondence with BofI Holding, Inc.  Thus, I am some puzzled by its response to the 
litigation hold letter.   
  
In either event, upon the opening of discovery, my client will seek to subpoena these same categories of documents 
from your client.  Should it turn out that your client is or was in possession of relevant documents but failed to take 
steps necessary to preserve those documents, Sparrow Fund of course reserves its right and intends to seek all available 
legal redress.   
  
Best,  
  
Adam S. Heder 
  

                                          
T 503.968.1475 | D 503.596.2920| | C 503.209.8390| F 503.968.2003 | hbclawyers.com | Bio | vCard 
5000 Meadows Road, Suite 400, Lake Oswego, OR 97035  
  
This e‐mail may contain privileged and confidential. Do not forward, copy or print without authorization.  If misdirected, please delete and notify the sender by email. 
  
  
From: "Outlaw, Jason" <Jason.Outlaw@alston.com> 
Date: Tuesday, July 31, 2018 at 5:48 PM 
To: "Adam S. Heder" <adamh@hbclawyers.com> 
Subject: RE: Sparrow Fund Mgmt. v. MiMedx, Litigation Hold Notice 
  
That works.  Thanks, Adam. 
  
Jason  
  
Jason Outlaw | Alston & Bird LLP 
Direct 404.881.7941 | Fax 404.253.8841 
                                                                                   2
                                                                                                                                                      Exhibit 1
                                                                                                                                                   Page 2 of 40
              Case 1:18-cv-04921-PGG-KHP Document 65 Filed 10/26/18 Page 5 of 43
  
From: Adam Heder [mailto:adamh@hbclawyers.com]  
Sent: Tuesday, July 31, 2018 8:38 PM 
To: Outlaw, Jason <Jason.Outlaw@alston.com> 
Subject: Re: Sparrow Fund Mgmt. v. MiMedx, Litigation Hold Notice 
  
Mr. Outlaw:  
  
I am out of town on vacation with limited availability.  Can we speak next week when I am back? 
  
Best, 
Adam 

Sent from my iPhone 
 
On Jul 30, 2018, at 12:00 PM, Outlaw, Jason <Jason.Outlaw@alston.com> wrote: 

       Adam: 
         
       Further to my voicemail, I’m with Alston & Bird and we represent CGCAPITAL.  Please give me a call to 
       discuss the above‐referenced matter.  Thanks. 
         
       Jason  
         
       Jason Outlaw | Alston & Bird LLP 
       Direct 404.881.7941 | Fax 404.253.8841 
         

          

                                                                                                                 
       NOTICE: This e‐mail message and all attachments may contain legally privileged and 
       confidential information intended solely for the use of the addressee. If you are not the 
       intended recipient, you are hereby notified that you may not read, copy, distribute or 
       otherwise use this message or its attachments. If you have received this message in error, 
       please notify the sender by email and delete all copies of the message immediately.  




                                                           3
                                                                                                           Exhibit 1
                                                                                                        Page 3 of 40
      Case 1:18-cv-04921-PGG-KHP Document 65 Filed 10/26/18 Page 6 of 43




                                                                                            Adam S. Heder
                                                                                     adamh@hbclawyers.com
                                                                                Admitted in Oregon and California




                                               July 3, 2018



VIA EMAIL: investorrelations@thecockrellgroup.com
VIA CERTIFIED MAIL, RETURN RECEIPT REQUESTED & USPS FIRST-CLASS MAIL

The Cockrell Group USA, Inc.
271 17th St. NW
Suite 530
Atlanta, GA 30363

        Re:     Sparrow Fund Management, LP v. MiMedx Group, Inc., et al.
                United States District Court, Southern District of New York Case No. 1:18-cv-04921
                LITIGATION HOLD NOTICE

To Whom it May Concern:

         I am an attorney for Sparrow Fund Management (“Sparrow”). We believe The Cockrell Group USA,
Inc. (the “Cockrell Group”) has information relevant to the pending lawsuit, Sparrow Fund Management
v. MiMedx et al., Case No. 1:18-cv-04921 (S.D. NY) (the “Action”).

          Sparrow Fund Management has sued MiMedx Group, Inc. (“MiMedx”) for defamation and civil
conspiracy related, in part, to statements made by certain John Doe defendants acting at the behest of
MiMedx. For your benefit, we have attached a courtesy copy of that complaint hereto. Relevant to those
claims is Sparrow’s allegation that Mimedx falsely accused Sparrow of being the anonymous blogger
Aurelius Value (“Aurelius”). Sparrow believes that the Cockrell Group is in possession of information that
would confirm that position and that, more importantly, an employee of the Cockrell Group (Ms. Tedra
Desue) is one of the John Doe defendants identified in the complaint (@atlantadoctors). For your
reference and by way of background, I have attached hereto a copy of the operative complaint in this
matter, along with a motion for expedited discovery (and accompanying declaration) Sparrow filed shortly
after filing the complaint.

       The basis for the belief that Ms. Desue is @atlantadoctors is spelled out in the motion for
expedited discovery, a copy of which we have attached for your review. And I refer you to that.

       This letter is intended to put you on notice that you must preserve all documents relating to your
substance, timing, and knowledge of the identity of Aurelius, any discussions you held with BofI Holding,




                                                                                                          Exhibit 1
                                                                                                       Page 4 of 40
       Case 1:18-cv-04921-PGG-KHP Document 65 Filed 10/26/18 Page 7 of 43
July 3, 2018
Page 2

Inc. (“BofI”) and/or MiMedx, and/or any discussions with third parties you have held regarding Sparrow
and/or Aurelius.

        By way of clarification, but not limitation, we demand that you preserve all paper records; physical
items, including hard drives, phones, and tapes; electronically stored information, including email,
electronic calendars, spreadsheets, Word documents, and phone recordings; and any and all other
evidence relating to or relevant to the matters described below that were created and/or modified
between September 20, 2017, and the present:

            •   Conversations you have held with BofI relating to Sparrow and/or the identity of Aurelius
            •   Internal conversations with Ms. Desue and/or others relating to Sparrow and/or the identity
                of Aurelius
            •   Conversations you have held with MiMedx relating to Sparrow and/or the identity of Aurelius
            •   Conversations you have held with any third parties relating to Sparrow
            •   Conversations you have held with any third parties relating to the identity of Aurelius

        The above list provides examples of the types of documents you should retain and is intended to
give examples; it is not an exhaustive list. Additionally, “documents” are not limited to official documents,
and include drafts and handwritten notes or the drafts of final documents. Any document that contains
any comments, notes, additions, or markings of any kind that are not part of another document is
considered a separate document and must be separately preserved.

        During the time this litigation hold is in place, do not discard or allow your employer, agents,
and/or employees to discard documents or electronically stored information that is, may be, or may
become relevant, and do not delete, overwrite, alter, or destroy such materials, irrespective of any
records retention schedule that may otherwise apply. Failure to comply with this request could result in
discovery or “spoliation of evidence” sanctions.

        If you have engaged counsel in this matter, please direct counsel to contact me, or alternatively,
provide me their contact information and I will direct all future correspondence to them. We will follow
up with more information as the Action progresses, including advising you if the litigation hold is lifted. I
can be reached at 503-596-2920 or at adamh@hbclawyers.com.

                                                   Very truly yours,

                                                   HARRIS BERNE CHRISTENSEN LLP


                                                   Adam S. Heder

ASH:svt
Enclosure




                                                                                                        Exhibit 1
                                                                                                     Page 5 of 40
         Ý¿­» ïæïèó½ªóðìçîï Ü±½«³»²¬
    Case 1:18-cv-04921-PGG-KHP       ï Ú·´»¼
                                Document 65 ðêñðìñïè   Ð¿¹» ïPage
                                             Filed 10/26/18   ±º ïé8 of 43




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

SPARROW FUND MANAGEMENT, LP,                       Civil Action No.

                       Plaintiff,
                                                   COMPLAINT FOR DEFAMATION
       v.                                          PER SE AND CIVIL CONSPIRACY

MIMEDX GROUP, INC., PARKER H.                      DEMAND FOR JURY TRIAL
“PETE” PETIT, and JOHN DOES 1-10,

                       Defendants.

       Plaintiff, Sparrow Fund Management LP (“Sparrow”), brings this action against

Defendants MiMedx Group, Inc. (“MiMedx”), Parker H. “Pete” Petit, and John Does 1-10, arising

out of Defendants’ numerous defamatory public statements and false accusations against Sparrow

– including labeling Sparrow a criminal organization – all in an effort to intimidate critics and

distract the public from MiMedx’s own unsavory business practices. At all relevant times, the

Defendants acted in concert as part of a civil conspiracy to deflect attention from MiMedx’s self-

inflicted misfortunes and onto Sparrow by disparaging, undermining, and defaming it and its

legitimate business practices.

                                        JURISDICTION

       1.      Plaintiff Sparrow is a Delaware limited partnership with its principal places of

business in California and New York. At all times relevant to the allegations herein, Sparrow was

conducting its business primarily out of New York. Sparrow is in the investment management

business, investing and growing capital on behalf of its investors.

       2.      Defendant MiMedx is a Florida corporation with its principal place of business in

Georgia.    MiMedx is publicly traded on the NASDAQ exchange under the ticker symbol

“MDXG.” MiMedx describes itself as “a leading biopharmaceutical company developing and




                                                                                             Exhibit 1
                                                                                          Page 6 of 40
         Ý¿­» ïæïèó½ªóðìçîï Ü±½«³»²¬
    Case 1:18-cv-04921-PGG-KHP       ï Ú·´»¼
                                Document 65 ðêñðìñïè   Ð¿¹» îPage
                                             Filed 10/26/18   ±º ïé9 of 43




marketing regenerative and therapeutic biologics utilizing human placental tissue allografts with

patent-protected processes for multiple sectors of healthcare.”

       3.      Defendant Parker H. “Pete” Petit is a resident of Georgia and Chairman and CEO

of MiMedx.

       4.      Defendants John Does 1-10 are affiliated with numerous Twitter handles, including

@nascardrivers69, @CE_breakingnews, @webchicklet, @captkevinrogers, and @atlantadoctors.

On information and belief, and as is outlined in greater detail below, John Does 1-10 have, at all

relevant times, been acting at the behest, control, guidance, and direction of MiMedx.

       5.      This Court has both general and specific personal jurisdiction over Defendant

MiMedx. New York’s long-arm statute confers personal jurisdiction on non-residents where those

non-residents “transact[] any business within the state or contract[] anywhere to supply goods or

services in the state.”   MiMedx conducts extensive business throughout New York, and a

significant component of its sales network is located in the state. It also has employees physically

located throughout the state. Its shares are traded on the NASDAQ, physically located in New

York. And it regularly conducts management and investor meetings in New York. As to the

allegations herein, MiMedx brought suit against Sparrow in the federal district court for the

Southern District of New York and has thus availed itself of New York’s courts. In its court action,

as detailed further below, MiMedx first accused Sparrow of “criminal” and “illegal” behavior. It

has since repeated such claims in numerous forums both within and without New York. Further,

as detailed below, MiMedx has turned its civil action against Sparrow, physically taking place in

New York, into a media parade of false and defamatory statements against Sparrow.

       6.      This Court also has both general and specific personal jurisdiction over Defendant

Pete Petit. Again, New York’s long-arm statute confers personal jurisdiction on non-residents




                                                                                               Exhibit 1
                                                                                            Page 7 of 40
         Ý¿­» ïæïèó½ªóðìçîï Ü±½«³»²¬
   Case 1:18-cv-04921-PGG-KHP        ï Ú·´»¼
                               Document 65 ðêñðìñïè     Ð¿¹» Page
                                             Filed 10/26/18  í ±º ïé
                                                                   10 of 43




where those non-residents “transact[] any business within the state or contract[] anywhere to

supply goods or services in the state.” Pete Petit conducts regular business in New York and has

a consistent presence therein. He is CEO of a New York company and travels there frequently to

conduct business and avail himself of the privilege of conducting business in New York. He is

also CEO of MiMedx and regularly and purposefully avails himself of the privilege of conducting

business in New York, as he, for instance, regularly meets and conducts shareholder business in

New York. As detailed below, he was the source of many of the defamatory statements against

Sparrow. He made at least some of those statements (again, as detailed below) while physically

in New York.

       7.      The Court also has subject matter jurisdiction over this case because there is

diversity of citizenship among the parties, and the amount in controversy, exclusive of costs and

interests, exceeds $75,000.00. Accordingly, pursuant to 28 U.S.C. § 1332, the Court has subject

matter jurisdiction over this case.

       8.      Venue is also proper in this case because, pursuant to 28 U.S.C. § 1391, this venue

is where “a substantial part of the events or omissions giving rise to the claim occurred” and

because this Court has personal jurisdiction over the Defendants.

     VARIOUS ANONYMOUS BLOGGERS START REPORTING FRAUDULENT
                    BEHAVIOR WITHIN MIMEDX

       9.      MiMedx is a billion-dollar company with, according to some reports, the largest

share of the wound-healing market in the US. Its stock, however, has long been heavily “shorted”

by investors. To short a stock means to “borrow” the stock from a lender with an agreement to

return the stock at a later date. The borrower then sells the stock at a high price, banking on the

stock dropping in value. Once the stock drops in value, the borrower then purchases the stock at

the lower price and returns it to lender, thereby making a profit on the transaction.




                                                                                              Exhibit 1
                                                                                           Page 8 of 40
         Ý¿­» ïæïèó½ªóðìçîï Ü±½«³»²¬
   Case 1:18-cv-04921-PGG-KHP        ï Ú·´»¼
                               Document 65 ðêñðìñïè     Ð¿¹» Page
                                             Filed 10/26/18  ì ±º ïé
                                                                   11 of 43




       10.     In September 2017, two anonymous bloggers, including one named Aurelius

Value, began tweeting and publicly posting content claiming MiMedx’s stock was inflated because

it was “channel stuffing,” a fraudulent practice described as a company shifting inventory between

sales channels to make it appear that the inventory has been sold when it actually has not, thereby

overstating reported revenues.

       11.     Additionally, a former employee of MiMedx, Jess Kruchoski, made public

allegations that MiMedx was channel stuffing through distributors to hospitals belonging to the

Department of Veterans Affairs. Aurelius Value claimed the channel stuffing went beyond VA

hospitals and that this information was not widely known, thus MiMedx’s share price was

overvalued.

  IN RESPONSE, MIMEDX BEGINS A LOUD AND PUBLIC CAMPAIGN AGAINST
      “CRIMINAL” SHORT SELLERS AND BEGINS MAKING FALSE PUBLIC
  ACCUSATIONS THAT SPARROW WAS BEHIND THE ANONYMOUS ATTACKS
               AND IS ENGAGING IN CRIMINAL ACTIVITIES

       12.     Neither Sparrow nor any of its partners, agents, or employees is Aurelius Value.

Nevertheless, on October 4, 2017, MiMedx filed a complaint in federal court for the Southern

District of New York, Case No. 1:17-cv-07568-PGG-KHP, naming as a defendant in that lawsuit,

“Sparrow Fund Management LP, ‘a/k/a Aurelius Value’.” MiMedx alleged that “Aurelius Value

is actually one or more of Sparrow’s partners or employees, posting under a pseudonym for the

benefit of themselves and/or Sparrow.” In fact, throughout the complaint, MiMedx uses the names

“Sparrow” and “Aurelius” interchangeably. Further, MiMedx boldly alleges that “[i]n an all-out

effort to ensure that they would profit from their negative investments, Defendants [including

Sparrow] have maliciously disseminated materially false, misleading and defamatory statements

about MiMedx and its employees to shareholders and the investing public, intending to

fraudulently manipulate the market for MiMedx’s stock and to allow Defendants [including




                                                                                              Exhibit 1
                                                                                           Page 9 of 40
         Ý¿­» ïæïèó½ªóðìçîï Ü±½«³»²¬
   Case 1:18-cv-04921-PGG-KHP        ï Ú·´»¼
                               Document 65 ðêñðìñïè     Ð¿¹» Page
                                             Filed 10/26/18  ë ±º ïé
                                                                   12 of 43




Sparrow] to reap enormous profits from the resulting price decline.” Throughout the complaint,

MiMedx describes Sparrow as having engaged in “illegal,” “manipulative,” and “fraudulent”

conduct.

       13.     In its subsequent 10Q filing with the Securities and Exchange Commission

(“SEC”), MiMedx disclosed the lawsuit and again repeated its statement that Sparrow is Aurelius

Value. To date, MiMedx has not retracted or otherwise modified those representations.

       14.     MiMedx’s statements were and remain false. Neither Sparrow nor any of its

partners or employees is Aurelius Value. Nor, more importantly, has Sparrow engaged in any

criminal conduct, much less the type of illegal market-manipulating behavior MiMedx has alleged.

       15.     Almost immediately after MiMedx filed its lawsuit, Sparrow contacted MiMedx,

explaining it was not Aurelius Value and demanding MiMedx dismiss the lawsuit. MiMedx

refused. Sparrow went as far as providing MiMedx with sworn affidavits from each of its partners

and employees attesting that no one from Sparrow had made comments attributed to Aurelius

Value nor controls in any way what Aurelius Value publishes. Yet, MiMedx continued its public

campaign against Sparrow.

       16.     Since that time, MiMedx has repeatedly reaffirmed its allegations that Sparrow is

Aurelius Value and engaged in criminal, market-manipulating behavior.

       17.     On or about October 4, 2017, Parker H. Petit, Chairman and CEO of MiMedx,

publicly stated with regard to the defendants in that lawsuit:

       “We contend the defendants knowingly concocted and disseminated false
       statements against MiMedx and our employees to our shareholders, the investment
       community and the public at large. To manipulate the market and serve their
       financial interest in driving down the price of MiMedx stock, they made these
       misleading statements. In their baseless statements, they either purposely omitted
       facts or context favorable to MiMedx, made suggestions concerning the Company
       that ran counter to the facts known by the defendants, or refused to do any




                                                                                            Exhibit 1
                                                                                        Page 10 of 40
          Ý¿­» ïæïèó½ªóðìçîï Ü±½«³»²¬
    Case 1:18-cv-04921-PGG-KHP        ï Ú·´»¼
                                Document 65 ðêñðìñïè     Ð¿¹» Page
                                              Filed 10/26/18  ê ±º ïé
                                                                    13 of 43




          informational and fact-finding due diligence, but just published any information
          that supported their conspired short thesis.


          We believe these types of illegal short attacks are ultimately short term in nature
          when the fundamentals of a business such as MiMedx are strong. Eventually, the
          constant outstanding performance delivered by MiMedx cannot be
          ignored. Unfortunately, in the meantime, honest shareholders may be deceived and
          harmed by the loss of their investment value, while dishonest individuals and
          entities are able to profit through manipulation.” (Emphasis added).


          18.    Also, on or around October 4, 2017, Bill Taylor, President and COO of MiMedx,

stated:

          “In our press release of September 29, 2017, we alerted our shareholders to the
          document we posted on the MiMedx website to expose the false and misleading
          information distributed by Viceroy Research and Aurelius Value. We encourage
          everyone to thoroughly read that document to gain the appropriate insight into the
          volume of misleading information, outright lies and libel against innocent
          individuals and the Company these organizations or persons have stooped to
          publish. In this document, we have posted numerous examples that easily discredit
          their statements.” (Emphasis added).


          19.    On October 17, 2017, MiMedx issued a press release accusing certain “short sellers

of impersonating Pete Petit and sending out fake emails on his behalf.” The press release described

the behavior as “a crime.” Pete Petit commented publicly on the instance, by saying: “[w]e believe

this activity is related to the recent short seller attacks on the Company. This particular group of

short sellers continues to resort to ridiculous and unscrupulous means to attempt to do damage to

MiMedx. Of course, their ultimate goal is to depress the price of our stock. However, by

impersonating me in emails to our analysts, with comments that create insecurity relative to our

Company’s performance or my ethics and integrity, is reprehensible and unlawful. We have also

seen other indications of unlawful activity.” (Emphasis added).




                                                                                               Exhibit 1
                                                                                           Page 11 of 40
          Ý¿­» ïæïèó½ªóðìçîï Ü±½«³»²¬
    Case 1:18-cv-04921-PGG-KHP        ï Ú·´»¼
                                Document 65 ðêñðìñïè     Ð¿¹» Page
                                              Filed 10/26/18  é ±º ïé
                                                                    14 of 43




       20.     On or about October 27, 2017, on a public call with investors, Pete Petit again

described the activities of those “entities that are involved in this unlawful short selling activity”

as “illegal.” His statements were recorded and subsequently published to investors.

       21.     On November 10, 2017, Linette Lopez, for the Business Insider, published an

article entitled “The so-called Trump of Georgia is on a wild crusade against Wall Street short

sellers.” In the article, Ms. Lopez details at length MiMedx’s and Pete Petit’s campaign against

Sparrow and others they accuse of illegal short selling activity. Among other things, the article

describes MiMedx’s and Pete Petit’s purpose in filing the lawsuit against Sparrow as follows:

“Pete Petit, the CEO of MiMedx, which makes wound-care products, is filing lawsuits against

short sellers to try to the learn the identity of a pair of anonymous bloggers” (one of which is later

identified to be Aurelius Value). She specifically identifies the allegations against Sparrow and

notes Sparrow’s emphatic denial that it is Aurelius Value.

       22.     Pete Petit responded to Ms. Lopez’s article in a publicly posted letter dated

November 14, 2017, in which he states: “MiMedx filed lawsuits in order to find legal relief and

obtain damages for false and defamatory statements made by certain entities acting as shills for

short-sellers illegally attempting to manipulate MiMedx stock.” (Emphasis added). He further

stated that “[the short sellers, including Sparrow] are wrong when the basis of their short sell thesis

is founded on false and fraudulent information and meritless claims. In fact, that is against the

law.” (Emphasis added).

       23.     On or about November 30, 2017, Pete Petit, in a public conference appearance with

the investment community that physically took place in New York, again referred to the “short

sellers” as being engaged in “illegal” behavior. He specifically identified those entities he accused




                                                                                                 Exhibit 1
                                                                                             Page 12 of 40
         Ý¿­» ïæïèó½ªóðìçîï Ü±½«³»²¬
   Case 1:18-cv-04921-PGG-KHP        ï Ú·´»¼
                               Document 65 ðêñðìñïè     Ð¿¹» Page
                                             Filed 10/26/18  è ±º ïé
                                                                   15 of 43




of “illegal” behavior as the ones that MiMedx was going “down the civil path with,” which

included Sparrow. His statements were recorded and subsequently published to investors.

       24.     In this time frame, MiMedx established a page on its website dedicated exclusively

to “short selling commentary.” On or about November 30, 2017, Pete Petit wrote a letter to the

SEC, which it subsequently posted to the “short selling commentary” section of its website,

describing Aurelius Value as a “shill” engaged in “recent illegal short selling.” He further stated:

“I realize that ordinary people do not understand just how corrupt dishonest persons can become.

Real truthful facts do not mean anything to individuals who have their own agenda. . . . This has

become a classic case . . . of what fraudulent stock manipulation really involves. . . . [T]hese

particular illegal short sellers apparently do not care about credible sources for their information.”

       25.     On or about December 13, 2017, Pete Petit again referred to “illegal short selling

activities” in a public conference call with the investment community. His statements were

recorded and subsequently published to investors.

       26.     And again, on or about January 18, 2018, Pete Petit referred in a conference call

with the investment community to the short sellers “using illegal techniques.” His statements were

recorded and subsequently published to investors.

       27.     In February 2018, MiMedx posted to its website a rebuttal of claims made by

Aurelius Value, suggesting again criminal and illegal activity. To date, MiMedx has publicly

maintained that Sparrow, or one of its partners or employees acting on behalf of Sparrow, is

Aurelius Value.




                                                                                                Exhibit 1
                                                                                            Page 13 of 40
         Ý¿­» ïæïèó½ªóðìçîï Ü±½«³»²¬
   Case 1:18-cv-04921-PGG-KHP        ï Ú·´»¼
                               Document 65 ðêñðìñïè     Ð¿¹» Page
                                             Filed 10/26/18  ç ±º ïé
                                                                   16 of 43




CONCURRENT WITH ITS PRESS RELEASES, JOHN DOES 1-10 BEGAN AN ONLINE
 CAMPAIGN TO DISCREDIT SPARROW BY ACCUSING IT, AGAIN, OF ILLEGAL
                     AND CRIMINAL ACTIVITES

       28.     Concurrent with the filing of MiMedx’s complaint, a group of anonymous bloggers

began simultaneously tweeting and posting content clearly designed to promote MiMedx stock

while simultaneously disparaging Sparrow and “criminal short sellers.” These John Does use at

least five different twitter handles to anonymously blog about MiMedx, @nascardrivesr69,

@webchicklet, @CE_breakingnews, @captkevinrogers, and @atlantadoctors. On a nearly daily

basis, these John Does, through one or more of these handles, tweet positive content regarding

MiMedx. At the same time, the John Does have also aggressively attacked Aurelius Value and

other bloggers posting negative content about MiMedx and, most importantly, have directly

attacked Sparrow.

       29.     On    September     21,   2017,    the   John    Does,    through    the   website

“Californiaexaminer.net,” published an article entitled “Viceroy Research, Aurelius Value: Paid

Shills Create Negative Fake News on Mimedix [sic] Group, MDXG”. In the article, the John Does

alleged that a specific hedge fund was paying Aurelius Value to disseminate fake information to

depress the stock of MiMedx. In the article, the John Does described Aurelius as a “common

criminal that [created] a website and attacked good companies on behalf of the highest bidder, all

so they can make more money.”

       30.     By October 10, 2017, it became clear the John Does were pushing a narrative

publicly that Sparrow was paying Aurelius Value to disseminate false information. On October

10, 2017, through the handle, @CE_breakingnews, the John Does stated:              “Sparrow fund

henchmen made up lies to TRY to get your $10 puts in the money.” In this context, “getting puts




                                                                                              Exhibit 1
                                                                                          Page 14 of 40
        Ý¿­» ïæïèó½ªóðìçîï Ü±½«³»²¬
   Case 1:18-cv-04921-PGG-KHP       ï Ú·´»¼
                               Document 65 ðêñðìñïè   Ð¿¹» ïð
                                            Filed 10/26/18    ±º ïé
                                                           Page  17 of 43




in-the-money” is understood to mean illegal market manipulation by way of spreading false

information publicly in order to artificially bring down a stock price.

       31.     On the same day, through that same handle, the John Does tweeted, in reference to

content shared by Aurelius Value regarding allegedly fraudulent behavior at MiMedx, “[i]t seems

Sparrow/aka Aurelius Value got their lies published . . . .”

       32.     Again, on the same day, but this time under the handle @nascardrivers69, the John

Does tweeted, in response to comments posted by an anonymous blogger about MiMedx, “oh oh.

Sparrow is going to throw you under the bus for creating ineffective lies about $mdxg,” again

accusing Sparrow of paying the blogger to fabricate posts about MiMedx.

 UPON INFORMATION AND BELIEF, THE JOHN DOE DEFENDANTS WERE AND
    ARE AGENTS AND WORKING UNDER THE DIRECTION OF MIMEDX

       33.     Numerous factors demonstrate the John Doe Defendants were communicating with

and working at the direction of MiMedx.

       34.     The John Doe defendants attempted to keep their identities a secret while operating

at least five twitter accounts whose primary activities focus on either inflating MiMedx stock or

attacking bloggers and reporters writing negatively about MiMedx (such as Aurelius Value).

       35.     In February 2018, a group of twitter users, including @nascardrivers69, began

attacking a former MiMedx-employee-turned-whistleblower, Jess Kruchoski. One of the John

Does, through the handle @nascardrivers69, claimed Mr. Kruchoski faced a “constant stream of

firings by every company [he] ever worked for.” Of course, the basis for an employee’s

termination is generally not a matter of public record, yet the John Doe claimed to have intimate

knowledge of Mr. Kruchoski’s career history. The John Doe also participated in a Twitter thread

in which the John Doe and other users alleged Mr. Kruchoski was fired from a past employer for

drinking. In at least three separate tweets, Mr. Kruchoski implied that the John Doe’s knowledge




                                                                                             Exhibit 1
                                                                                         Page 15 of 40
        Ý¿­» ïæïèó½ªóðìçîï Ü±½«³»²¬
   Case 1:18-cv-04921-PGG-KHP       ï Ú·´»¼
                               Document 65 ðêñðìñïè   Ð¿¹» ïï
                                            Filed 10/26/18    ±º ïé
                                                           Page  18 of 43




of his career history pointed to the John Doe being an agent of MiMedx. First, in response to one

of the John Doe’s twitter posts, Mr. Kruchoski tweeted that: “I got drunk at a meeting and passed

out in a hotel hallway. It was life changing because I quit drinking. Haven’t had a drink in 8 years.

Oddly, that private info came out recently in sealed documents that only MDXG and their attorneys

have.” (Emphasis added). In another tweet, Mr. Kruchoski implied that John Doe was an agent

of MiMedx due to the John Doe’s knowledge of his private employment history. Finally, in May

2018, Mr. Kruchoski stated that the John Doe’s past public comments suggested the John Doe had

information about Mr. Kruchoski and other former employees of MiMedx that the public does not

have.

        36.    Additionally, upon information and belief, another John Doe Twitter account acting

as an agent of MiMedx is @atlantadoctors.           From review of the Twitter posts made by

@atlantadoctors, it appears that the @atlantadoctors account was set up with the primary goal of

promoting MiMedx's stock.

        37.    On April 9, 2018 @atlantadoctors tweeted disparagingly about Sparrow, stating

that lead counsel for Sparrow had withdrawn their representation of Sparrow. This was not true.

Not coincidentally, these false statements about Sparrow occurred on the business day immediately

after counsel for Sparrow called counsel for MiMedx to present evidence of additional improper

litigation tactics on the part of MiMedx. Furthering the inference that @atlantadoctors is in fact

an agent of MiMedx: the account user changed its privacy settings to lock its profile from public

viewership after counsel for Sparrow alerted counsel for MiMedx of Sparrow’s belief that MiMedx

was orchestrating a social media campaign to tarnish Sparrow’s reputation.

        38.    Though there are methods to discover the identities associated with the John Doe

defendants, and though there are general indications as to the identities of the persons associated




                                                                                               Exhibit 1
                                                                                           Page 16 of 40
         Ý¿­» ïæïèó½ªóðìçîï Ü±½«³»²¬
    Case 1:18-cv-04921-PGG-KHP       ï Ú·´»¼
                                Document 65 ðêñðìñïè   Ð¿¹» ïî
                                             Filed 10/26/18    ±º ïé
                                                            Page  19 of 43




with the Twitter handles identified above, Sparrow is unable, in the absence of the discovery

process, to confirm those identities with absolute certainty. Once Sparrow is able to do so through

discovery, it will promptly move for leave to amend this complaint to add the real names of John

Does 1-10. Sparrow intends to move the Court for an order granting it expedited discovery to

learn the identities of the bloggers.

        39.     All of John Does 1-10s’ tweets and online postings were false and defamatory.

They sought to disparage Sparrow’s legitimate business activities and destroy its business

reputation.

 THE DEPARTMENT OF JUSTICE REVEALED IN MAY 2018 INDICTMENTS OF
SEVERAL FORMER VA EMPLOYEES ACCUSSED OF ACCEPTING BRIBES FROM
                           MIMEDX

        40.     On May 8, 2018, the federal district court for the District of South Carolina

unsealed an indictment accusing Donna Becker, Marcela Dolores Farrer, and Carol Guardiola of

violating 18 U.S.C. 208, 201, and 1347. The indictment alleges the defendants, former employees

of the Department of Veteran Affairs and healthcare providers, accepted bribes from MiMedx in

exchange for increasing sales of MiMedx products to VA facilities.

        41.     In relevant part, the indictment states the following:

        “It was . . . part of the conspiracy that Defendants, in the course of their employment
        with the VA, utilized skin graft products provided by MiMedx Group, Inc.


        “It was further part of the conspiracy that the Defendants cultivated relationships
        with MiMedx sales representatives and other officials.


        “It was further part of the conspiracy that Defendants received benefits from
        MiMedx in the form of meals, salaries, trips, gifts, and other in-kind inducements
        which caused the Defendants to order, purchase, and use MiMedx products on VA
        patients.




                                                                                                 Exhibit 1
                                                                                             Page 17 of 40
         Ý¿­» ïæïèó½ªóðìçîï Ü±½«³»²¬
    Case 1:18-cv-04921-PGG-KHP       ï Ú·´»¼
                                Document 65 ðêñðìñïè   Ð¿¹» ïí
                                             Filed 10/26/18    ±º ïé
                                                            Page  20 of 43




        “It was further part of the conspiracy that DONNA BECKER and MARCELA
        DOLORES FARRER participated in speaking engagements on behalf of MiMedx.
        The goal of these speaking engagements was to increase sales to VA facilities. By
        accepting these speaking engagements DONNA BECKER and MARCELA
        DOLORES FARRER became employees, agents, or independent contractors of
        MiMedx.


        It was further part of the conspiracy that the Defendants caused the excessive use
        of MiMedx products on VA patients in South Carolina.”


        42.      On information and belief, MiMedx has been engaged in improperly bribing VA

employees throughout the country to use and promote its products.

        43.      In an effort to divert attention away from such practices and silence those

individuals (such as Aurelius Value) calling attention to its improper business practices, MiMedx

initiated a campaign against Sparrow and others, falsely claiming they were engaged in illegal and

criminal short selling activities.

        44.      MiMedx has no evidence that Sparrow has done anything illegal or criminal, yet

MiMedx has made false claims and acted with reckless disregard for the truth in making numerous

defamatory statements about Sparrow. Further, MiMedx has acted with actual malice in its public

representations regarding Sparrow.

        45.      Defendants’ statements were not mere rhetoric or hyperbole. In a business update

call with investors on September 21, 2017, Pete Petit made the following statement regarding

Defendants’ responsibilities in making public statements:

              “First, I think you would benefit from a little background on responsibilities I
              have as a public company officer versus those that the short sellers have. First,
              there are well defined regulations and laws associated with comments that I
              make or our company makes as to their authenticity. If we misrepresent facts or
              lie, as a company official, [I] can go to jail and certainly be fined. On the other
              hand, the individuals who involve with short selling do not have those same
              laws and regulations to constrain them. Yes, they have to cope with laws that
              they pay for, obtain inside information of the manipulated stock, but certainly




                                                                                                   Exhibit 1
                                                                                               Page 18 of 40
        Ý¿­» ïæïèó½ªóðìçîï Ü±½«³»²¬
   Case 1:18-cv-04921-PGG-KHP       ï Ú·´»¼
                               Document 65 ðêñðìñïè   Ð¿¹» ïì
                                            Filed 10/26/18    ±º ïé
                                                           Page  21 of 43




              you see those kind of actions taken by federal agencies against short sellers.”
              (Emphasis added).


     SPARROW IS NOT A GENERAL OR LIMITED PURPOSE PUBLIC PERSON

       46.       MiMedx is mired in controversy and in a very public battle with short sellers that

have publicly alleged the company is engaged in fraud. Sparrow did not invite itself into the

controversy surrounding MiMedx and therefore is not a public figure. To the contrary, Sparrow

is a relatively small investment firm of only three employees that is not even required to be SEC

registered.

                               COUNT I – DEFAMATION PER SE

       47.       Sparrow re-alleges paragraphs 1 through 46.

       48.       Sparrow enjoys a good reputation within the investment management community.

Sparrow has further enjoyed good relations with its investors and contacts within the investment

management community.

       49.       By making repeated false statements (both written and oral) accusing Sparrow of

“criminal” and “illegal” behavior, Defendants intended to and did communicate and publish to

others both within and without the investment management community false statements about

Sparrow’s business activities and professional integrity.

       50.       Defendants’ statements were and remain false. Sparrow is not Aurelius Value and

has not engaged in the criminal behavior Defendants have alleged.

       51.       By making their repeated false statements, Defendants intended to and did injure

Sparrow’s business reputation and disparage its business.

       52.       Defendants’ statements were defamatory per se because: 1) the statements were

and are in printed form and are thus libel; 2) the statements were also communicated orally and

thus slander; 3) the statements ascribe characteristics that have a tendency to injure and have in




                                                                                               Exhibit 1
                                                                                           Page 19 of 40
        Ý¿­» ïæïèó½ªóðìçîï Ü±½«³»²¬
   Case 1:18-cv-04921-PGG-KHP       ï Ú·´»¼
                               Document 65 ðêñðìñïè   Ð¿¹» ïë
                                            Filed 10/26/18    ±º ïé
                                                           Page  22 of 43




fact injured Sparrow in its business and occupation; and 4) the statements claim Sparrow engaged

in criminal and illegal conduct.

       53.     Sparrow has suffered damages directly and proximately caused by Defendants’

libelous actions, including but not limited to loss of business opportunities, damage to reputation,

and loss of revenue in an amount that is currently unknown but not less than $100 million. By

reason of Defendants’ defamation, Sparrow is entitled to both general damages and all actual and

compensatory damages proved at the time of trial.

       54.     Defendants’ statements were not privileged. Defendants made statements to the

general press, non-participants in the litigation, that neither served the purpose of furthering

MiMedx’s underlying litigation in the Southern District of New York nor had any logical

connection to that action. “Litigating in the press” does not serve the purpose of the privilege.

       55.     Defendants’ behavior was intentional and fraudulent. Defendant made repeated

intentional and willful misrepresentations to the public, or at least acted with reckless disregard

for the truth, in a deliberate effort to undermine and harm Sparrow. Sparrow is, as a result, entitled

to exemplary and punitive damages in an amount to be proven at trial.

       56.     For Defendants’ conduct, Sparrow seeks preliminary and permanent injunctive

relief against Defendants.




                                                                                                Exhibit 1
                                                                                            Page 20 of 40
        Ý¿­» ïæïèó½ªóðìçîï Ü±½«³»²¬
   Case 1:18-cv-04921-PGG-KHP       ï Ú·´»¼
                               Document 65 ðêñðìñïè   Ð¿¹» ïê
                                            Filed 10/26/18    ±º ïé
                                                           Page  23 of 43




                      COUNT II – CIVIL CONSPIRACY TO DEFAME

       57.     Sparrow re-alleges paragraphs 1 through 56.

       58.     Defendants formed a conspiracy amongst each other, the purpose of which was to

defame Sparrow and cause harm to Sparrow’s business and reputation.

       59.     Upon formation of their conspiracy, Defendants committed the acts as alleged

above in furtherance of that conspiracy so as to put their scheme into motion.

       60.     By putting their scheme into motion, Defendants did defame Sparrow as alleged

above, causing damage to Sparrow’s reputation and prospective business relationships.

       61.     Sparrow has suffered damages proximately caused by Defendants’ conspiracy,

including but not limited to loss of business opportunities, damage to reputation, and loss of

revenue in an amount that is currently unknown but not less than $100 million. By reason of

Defendants’ conspiracy, Sparrow is entitled to both general damages and all actual and

compensatory damages proved at the time of trial.

       62.     By conspiring together, and by each participating in the plan to defame Sparrow,

as alleged above, Defendants are jointly and severally liable for all damages incurred by Sparrow,

irrespective of whether or not each co-conspirator was a direct actor, and regardless of the degree

of each co-conspirator’s activity in furtherance of the conspiracy.

       63.     Defendants’ behavior was intentional and fraudulent. Defendant made repeated

intentional and willful misrepresentations to the public, or at least acted with reckless disregard

for the truth, in a deliberate effort to undermine and harm Sparrow. Sparrow is, as a result, entitled

to exemplary and punitive damages in an amount to be proven at trial.

       64.     For Defendants’ conduct, Sparrow seeks preliminary and permanent injunctive

relief against Defendants.




                                                                                                Exhibit 1
                                                                                            Page 21 of 40
        Ý¿­» ïæïèó½ªóðìçîï Ü±½«³»²¬
   Case 1:18-cv-04921-PGG-KHP       ï Ú·´»¼
                               Document 65 ðêñðìñïè   Ð¿¹» ïé
                                            Filed 10/26/18    ±º ïé
                                                           Page  24 of 43




       WHEREFORE, Sparrow prays that the Court grant it the following relief against

Defendant:

       A. As to Count I, damages in an amount to be proved at trial but not less than

             $100,000,000.00, and preliminary and permanent injunctive relief;

       B. As to Count II, damages in an amount to be proved at trial but not less than

             $100,000,000.00, and preliminary and permanent injunctive relief;

       C. As to both Counts, punitive damages in an amount to be proven at trial;

       D. As to both Counts, pre- and post-judgment interest;

       E. Costs; and

       F. Any other relief available at law or equity.

Dated: June 4, 2018
                                             BRESSLER, AMERY & ROSS, P.C.

                                             /s/Nikolas S. Komyati
                                             Nikolas S. Komyati, NYB #4298188
                                             nkomyati@bressler.com
                                             Bressler, Amery & Ross, P.C.
                                             17 State Street
                                             New York, New York 10004
                                             Telephone: (212) 425-9300
                                             Fax: (212) 425-9337

                                             HARRIS BERNE CHRISTENSEN LLP
                                             Adam S. Heder, CSB #270946
                                             adamh@hbclawyers.com
                                             Harris Berne Christensen LLP
                                             5000 Meadows Road, Suite 400
                                             Lake Oswego, OR 97035
                                             Telephone: 503-968-1475
                                             Fax: 503-968-2003
                                             (Pro hac vice application to be submitted)

                                             Counsel for Plaintiff Sparrow Fund Management,
                                             LP




                                                                                              Exhibit 1
                                                                                          Page 22 of 40
         Ý¿
      Case  ­ »ï æ
                 ï è ó½ª óðì ç î ï óÖÙ Õ Ü ±½«³
           1:18-cv-04921-PGG-KHP                »²¬ï ê65Ú ·´
                                            Document       »¼ ðêñî
                                                           Filed   éñï è Ð ¿Page
                                                                 10/26/18   ¹»ï ±º
                                                                                 25ï of
                                                                                     ï 43




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 SPARROW FUND MANAGEMENT,                       Civil Action No. 1:18-cv-04921-JGK
 L.P.,

                               Plaintiff,

 v.

 MIMEDX GROUP, INC., PARKER H.
 “PETE” PETIT and JOHN DOES 1-10,

                               Defendant.


      PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION FOR
              EXPEDITED DISCOVERY ON AN EMERGENCY BASIS


                                                      BRESSLER, AMERY & ROSS, P.C.
                                                      17 State Street
                                                      New York, New York 10004
                                                      (973) 514-1200
                                                      Attorneys for Plaintiff


On the Brief:

         Nikolas S. Komyati, Esq.
         Adam S. Heder, Esq. (pro hac vice pending)




                                                                                         Exhibit 1
                                                                                     Page 23 of 40
        Ý¿
     Case       ï è ó½ª óðì ç î ï óÖÙ Õ Ü ±½«³
           ­ »ï æ
          1:18-cv-04921-PGG-KHP                »²¬ï ê65Ú ·´
                                           Document       »¼ ðêñî
                                                          Filed   éñï è Ð ¿Page
                                                                10/26/18   ¹»î ±º
                                                                                26ï of
                                                                                    ï 43




                                                  TABLE OF CONTENTS
                                                                                                                                    Page

TABLE OF AUTHORITIES .......................................................................................................... ii

INTRODUCTION ...........................................................................................................................1

BACKGROUND .............................................................................................................................2

                A.        MiMedx and Petit Have Engaged in a Public Campaign to
                          Defame Sparrow and Have Used Anonymous Bloggers as a Part
                          of that Campaign................................................................................................2

                B.        Sparrow Has Good Faith Belief as to the Identities of at Least
                          Two of the John Does, Though is Unable to Confirm Them
                          Outside Formal Discovery. ................................................................................3

ARGUMENT...................................................................................................................................5

                A.        There is Good Cause for Expedited Discovery..................................................5

                B.        Sparrow Has Pleaded a Prima Pacie Case of Defamation Per Se
                          and Civil Conspiracy Against the John Doe Defendants...................................6

                C.        Expedited Discovery is Necessary Because (1) Sparrow Must
                          Know the John Does’ Identities Before it can Serve Them and
                          (2) There is a Risk of the Defendants Destroying Evidence..............................7

SCOPE OF DISCOVERY REQUESTS..........................................................................................7

CONCLUSION................................................................................................................................8




                                                                i



                                                                                                                                   Exhibit 1
                                                                                                                               Page 24 of 40
        Ý¿
     Case       ï è ó½ª óðì ç î ï óÖÙ Õ Ü ±½«³
           ­ »ï æ
          1:18-cv-04921-PGG-KHP                »²¬ï ê65Ú ·´
                                           Document       »¼ ðêñî
                                                          Filed   éñï è Ð ¿Page
                                                                10/26/18   ¹»í ±º
                                                                                27ï of
                                                                                    ï 43




                                                  TABLE OF AUTHORITIES

                                                                                                                                             Page

                                                                     Cases

adMarketplace, Inc. v. Tee Support, Inc.,
   No. 13 Civ. 5635 (LGS), 2013 WL 4838854 (S.D.N.Y. Sept. 11, 2013)..................................5

Caixin Media Co. Ltd. v. Guo Wengui,
   2018 NY Slip Op 30349(U) (Sup. Ct.) ......................................................................................6

Digital Sin., Inc. v. Does 1-176,
   279 F.R.D. 239 (S.D.N.Y. 2012) ...............................................................................................5

Gristede’s Foods, Inc. v. Poospatuck Nation,
   No. 06-CV-1260, 2009 WL 4547792 (E.D.N.Y. Dec. 1, 2009) ................................................6

MiMedx Group, Inc. and Sean McCormack v. Sparrow Fund Management, LP, et
  al.,
  Case No. 17-CV-07568 (PGG)(KHP), Dkt. 83 .........................................................................5

Next Phase Distrib., Inc. v. John Does 1-27,
   284 F.R.D. 165 (S.D.N.Y. 2012) ...............................................................................................5

                                                           Other Authorities

Fed. R. Civ. P. 26(d) ........................................................................................................................5

Local Civil Rule 37.2.......................................................................................................................7

Rule 26(f) .........................................................................................................................................5

www.californiaexaminer.net............................................................................................................3




                                                                   ii



                                                                                                                                           Exhibit 1
                                                                                                                                       Page 25 of 40
      Ý¿
   Case  ­ »ï æ
              ï è ó½ª óðì ç î ï óÖÙ Õ Ü ±½«³
        1:18-cv-04921-PGG-KHP                »²¬ï ê65Ú ·´
                                         Document       »¼ ðêñî
                                                        Filed   éñï è Ð ¿Page
                                                              10/26/18   ¹»ì ±º
                                                                              28ï of
                                                                                  ï 43




                                        INTRODUCTION

       Plaintiff Sparrow Fund Management, LP (“Sparrow”) (1) seeks expedited discovery to

learn the identities of the John Doe defendants described in the Complaint and (2) does so on an

emergency basis because any delay will not only prevent timely service of all defendants in the

matter but could also result in destruction of relevant evidence in the matter.

       As outlined in Sparrow’s Complaint, Defendants MiMedx Group, Inc. (“MiMedx”) and

Parker Petit (“Petit”) have orchestrated a deliberate civil conspiracy to actively and maliciously

defame Sparrow. Defendants have repeatedly made false statements about Sparrow and its

business practices, wrongfully claiming Sparrow is guilty of criminal short selling activity and

falsely accusing Sparrow of being the online blogger “Aurelius Value.” As detailed in the

Complaint, Defendants have directed numerous online bloggers to proliferate the defamatory

statements to distract from MiMedx’s own failed business practices. These online bloggers remain

anonymous and are the “John Doe defendants” in the lawsuit. Though the allegations shine the

light on the already discovered evidence and links between the John Doe defendants and MiMedx

and Petit, the John Doe defendants nonetheless remain anonymous. As outlined below, Sparrow

has strong leads and suspicions regarding their identities, but in the absence of formal discovery,

is unable to confirm those identities. Consequently, Sparrow is presently unable to serve the John

Doe defendants, and therefore properly prosecute, this matter.

       Sparrow requests permission to make the discovery on an expedited basis, both in order to

timely effectuate service but also because the John Doe defendants may already be taking steps to

destroy and eliminate the electronic paper trail linking them to MiMedx and Petit.

       Sparrow’s request is limited and narrowly tailored to achieve only the immediate goals

necessary to advance the case. Sparrow seeks to 1) identify the John Doe defendants so that it can

serve them while 2) preventing Defendants and third parties from either intentionally or




                                                                                              Exhibit 1
                                                                                          Page 26 of 40
        Ý¿
     Case       ï è ó½ª óðì ç î ï óÖÙ Õ Ü ±½«³
           ­ »ï æ
          1:18-cv-04921-PGG-KHP                »²¬ï ê65Ú ·´
                                           Document       »¼ ðêñî
                                                          Filed   éñï è Ð ¿Page
                                                                10/26/18   ¹»ë ±º
                                                                                29ï of
                                                                                    ï 43




unintentionally destroying crucial evidence in this matter. Sparrow is not seeking any discovery

from the named defendants themselves and seeks only to subpoena third parties to confirm whether

they are the John Doe defendants.

         Sparrow respectfully requests the Court grant its Motion for Expedited Discovery and

allow it to serve the subpoenas requested outlined below.

                                       BACKGROUND

    A.   MiMedx and Petit Have Engaged in a Public Campaign to Defame Sparrow and Have
         Used Anonymous Bloggers as a Part of that Campaign.

         As outlined in the Complaint, MiMedx and Petit have made numerous public statements,

both verbally and in writing, in a variety of forums falsely claiming Sparrow is both engaged in

criminal activities and is the anonymous blogger, Aurelius Value (who, they claim, is the author

of an illegal short selling campaign against MiMedx).1 The Complaint outlines in detail the scope

and nature of MiMedx’s and Petit’s defamatory statements, and Sparrow does not repeat those all

here, except to note that Defendants’ public campaign began roughly concurrent with MiMedx’s

filing of a lawsuit in this Court in October 2017, MiMedx Group, Inc. v. Sparrow Fund

Management, LP, et al., Case No. 1:17-cv-07568 (PGG) (KHP) (the “MiMedx Lawsuit”).2

Importantly, Sparrow also alleges MiMedx and Petit employed numerous online bloggers as part

of its public campaign to defame and attack Sparrow.3 Upon the filing of MiMedx’s lawsuit, at

least five different twitter handles, @nascardrivers69, @webchicklet, @CE_breakingnews,

@captkevinrogers, and @atlantadoctors, all began promoting MiMedx while simultaneously

attacking Sparrow and Aurelius Value (which, in its lawsuit, MiMedx linked to Sparrow). 4 The




1
  Complaint ¶¶ 12-27.
2
  Complaint ¶ 12.
3
  Complaint ¶¶ 28-39.
4
  Complaint ¶¶ 28-32.

                                            2



                                                                                            Exhibit 1
                                                                                        Page 27 of 40
        Ý¿
     Case       ï è ó½ª óðì ç î ï óÖÙ Õ Ü ±½«³
           ­ »ï æ
          1:18-cv-04921-PGG-KHP                »²¬ï ê65Ú ·´
                                           Document       »¼ ðêñî
                                                          Filed   éñï è Ð ¿Page
                                                                10/26/18   ¹»ê ±º
                                                                                30ï of
                                                                                    ï 43




persons and/or entities behind the Twitter handles are the John Doe defendants in this matter. More

importantly, Sparrow alleges MiMedx authorized, fed information to, and generally directed the

persons or entities behind the Twitter handles to make the defamatory statements it did. 5 The

Complaint also alleges MiMedx and Petit worked with the John Doe defendants as part of civil

conspiracy to defame Sparrow.

         The John Doe defendants are, and remain, anonymous. The point of this motion is to

determine their identities, so that Sparrow can amend its Complaint and serve them accordingly.

    B.   Sparrow Has Good Faith Belief as to the Identities of at Least Two of the John Does,
         Though is Unable to Confirm Them Outside Formal Discovery.

         Sparrow has a good faith basis as to the identities of at least two of the John Does. The first

is an individual named Kevin Rogers. On March 18, 2018, a Twitter user accused

@nascardrivers69 of being Kevin Rogers, which @nascardrivers69 seemed to confirm.6 Since that

time, Sparrow undertook a forensic investigation and tied three additional twitter accounts

identified in the Complaint to cell phones and email addresses registered in Kevin Rogers’ name,

@webchicklet, @CE_breakingnews, and @captkevinrogers.7 Sparrow has also tied Kevin Rogers

to publicly available domain registrar information for www.californiaexaminer.net. 8 On

September 21, 2017, Mr. Rogers through that website, published an article titled “Viceroy

Research, Aurelius Value: Paid Shills Create Negative Fake News on Mimedix Group, MDXG.”9

In the article, Mr. Rogers alleged that a specific hedge fund was paying Aurelius Value to

disseminate fake information to depress the stock of MiMedx. 10 In the article, Mr. Rogers




5
  Complaint ¶¶ 33-39.
6
  Declaration of Nathan Koppikar (“Koppikar Decl.”) ¶ 10, Ex. 1.
7
  Koppikar Decl. ¶¶11-14.
8
  Koppikar Decl. ¶ 12.
9
  Koppikar Decl. ¶ 12.
10
   Koppikar Decl. ¶ 12.

                                                   3



                                                                                                  Exhibit 1
                                                                                              Page 28 of 40
        Ý¿
     Case       ï è ó½ª óðì ç î ï óÖÙ Õ Ü ±½«³
           ­ »ï æ
          1:18-cv-04921-PGG-KHP                »²¬ï ê65Ú ·´
                                           Document       »¼ ðêñî
                                                          Filed   éñï è Ð ¿Page
                                                                10/26/18   ¹»é±º31ï of
                                                                                    ï 43




described Aurelius as a “common criminal that [created] a website and attacked good companies

on behalf of the highest bidder, all so they can make more money.”11 Notwithstanding the

evidence, Sparrow is unable to confirm Mr. Roger’s identity as being linked to the twitter handles,

@nascardrivers69, @webchicklet, @CE_breakingnews, and @captkevinrogers, without the

opportunity to first subpoena and depose Mr. Rogers.

         The Complaint also identifies as another of the John Doe defendants, the Twitter handle,

@atlantadoctors.12 Sparrow has a good faith basis for believing Tedra Desue, an employee of

MiMedx’s public relations firm CG Capital, is behind @atlantadoctors, either on her own accord

or in connection with her job duties as CG Capital, an Atlanta-based public relations firm. In short,

a review of posted content from Twitter user, @tedradesue, and Twitter user, @atlantadoctors,

revealed remarkable similarities in timing and content of posts, while also demonstrating similar

writing and speech patterns.13 In a Twitter thread relating to the topic of the identity of the John

Doe defendants, an anonymous Twitter user addressed “Tedra” on Twitter and despite not being

party to the conversation, Twitter user @atlantadoctors, appeared to acknowledge her name was

in fact “Tedra.”14 Tedra Desue publicly advertises that she is an employee of CG Capital, and

MiMedx has publicly identified CG Capital as its PR firm.15 But again, despite the indicia of Ms.

Desue’s identity as Twitter user, @atlantadoctors, Sparrow is unable to confirm that in the absence

of formal discovery directed at Ms. Desue and her employer CG Capital.

         Moreover, after Sparrow’s counsel in the MiMedx Lawsuit alerted MiMedx’s counsel of

Sparrow’s belief that MiMedx was orchestrating a social media campaign to defame Sparrow,




11
   Koppikar Decl. ¶ 12.
12
   Complaint ¶¶ 36-37.
13
   Koppikar Decl. ¶¶ 15-17.
14
   Koppikar Decl. ¶ 16, Ex. 2.
15
   Koppikar Decl. ¶ 17.

                                             4



                                                                                               Exhibit 1
                                                                                           Page 29 of 40
         Ý¿
      Case  ­ »ï æ
                 ï è ó½ª óðì ç î ï óÖÙ Õ Ü ±½«³
           1:18-cv-04921-PGG-KHP                »²¬ï ê65Ú ·´
                                            Document       »¼ ðêñî
                                                           Filed   éñï è Ð ¿Page
                                                                 10/26/18   ¹»è ±º
                                                                                 32ï of
                                                                                     ï 43




@atlantadoctors changed its privacy settings to lock its profile from public viewership.16 And so,

it is entirely possible @atlantadoctors has already begun deleting online postings and tweets,

furthering the need for expedited discovery from Ms. Desue; there is no way for Sparrow to know

one way or the other.

                                            ARGUMENT

     A.   There is Good Cause for Expedited Discovery.

          Rule 26 of the Federal Rules of Civil Procedure authorizes expedited discovery (i.e.,

discovery before a Rule 26(f) conference) upon a showing of “good cause.” Fed. R. Civ. P. 26(d);

Digital Sin., Inc. v. Does 1-176, 279 F.R.D. 239, 241 (S.D.N.Y. 2012). The Court has broad

discretion as to whether to grant a request for expedited discovery. Next Phase Distrib., Inc. v.

John Does 1-27, 284 F.R.D. 165, 171-72 (S.D.N.Y. 2012). In a defamation case, this Court has

specifically found that the need to identify John Doe defendants justifies expedited discovery:

“Courts in this district have found ‘good cause’ for expedited discovery to determine the identity

of John Doe defendants where the plaintiff has stated a prima facie case and is unable to identify

the defendants without a court-ordered subpoena.” adMarketplace, Inc. v. Tee Support, Inc., No.

13 Civ. 5635 (LGS), 2013 WL 4838854, at *2 (S.D.N.Y. Sept. 11, 2013) (citations omitted).

          In fact, in the MiMedx Lawsuit, Judge Parker found MiMedx had established good cause

for expedited discovery when it requested the discovery in order to establish the identity of a

defendant (who was an anonymous blogger).17 Similarly, Sparrow requests expedited discovery to

learn the identities of the John Doe defendants so that it can amend its complaint and serve those

defendants.



16
  Koppikar Decl. ¶ 18.
17
  MiMedx Group, Inc. and Sean McCormack v. Sparrow Fund Management, LP, et al., Case No. 17-CV-07568
(PGG)(KHP), Dkt. 83, at pp. 21-22.

                                               5



                                                                                                  Exhibit 1
                                                                                              Page 30 of 40
       Ý¿
    Case  ­ »ï æ
               ï è ó½ª óðì ç î ï óÖÙ Õ Ü ±½«³
         1:18-cv-04921-PGG-KHP                »²¬ï ê65Ú ·´
                                          Document       »¼ ðêñî
                                                         Filed   éñï è Ð ¿Page
                                                               10/26/18   ¹»ç ±º
                                                                               33ï of
                                                                                   ï 43




 B.    Sparrow Has Pleaded a Prima Facie Case of Defamation Per Se and Civil Conspiracy
       Against the John Doe Defendants.

        In New York, to prove a claim for defamation per se, a plaintiff must show defendant: (1)

at least negligently (2) made a false statement of fact (2) regarding the plaintiff (3) which is

published to any third-party without authorization or privilege (4) causing injury. Gristede’s

Foods, Inc. v. Poospatuck Nation, No. 06-CV-1260, 2009 WL 4547792, at *8 (E.D.N.Y. Dec. 1,

2009). Sparrow outlines in detail in the Complaint MiMedx’s and Petit’s many public statements

falsely accusing Sparrow of engaging in criminal activity and falsely posing as Aurelius Value.

Sparrow also outlines the various defamatory statements made by the John Does. Paragraph 29 of

the Complaint, for instances, the John Does labeled Sparrow a “common criminal,” while

paragraph 28 details the John Does’ public statements that Sparrow was illegally attempting to

manipulate the market and engaging in “illegal” short selling. Such statements (and others

described in the complaint) were false, made publicly regarding Sparrow, and published to the

general public. Defamatory statements are per se if they accuse plaintiff of a crime, which is

exactly what happened here. Caixin Media Co. Ltd. v. Guo Wengui, 2018 NY Slip Op 30349(U),

¶¶ 5-6 (Sup. Ct.) (emphasis added). Further, the John Doe defendants have repeatedly and in

numerous forums labeled Sparrow a criminal. Sparrow runs a hedge fund and its reputation,

especially as it relates to its stock trading activity, is the most important lifeblood of its business.

Defendants’ statements have and continue to cause injury. Further, given the links connecting the

John Doe defendants to MiMedx and Petit, Sparrow has outlined a prima facie case that the John

Doe defendants were acting at least negligently, if not also with malice.




                                               6



                                                                                                  Exhibit 1
                                                                                              Page 31 of 40
         Ý ¿1:18-cv-04921-PGG-KHP
       Case ­ »ï æ
                 ï è ó½ª óðì ç î ï óÖÙ Õ Ü ±½«³ »²¬ï ê 65Ú ·´
                                            Document        » ¼ ðêñî10/26/18
                                                             Filed   éñï è Ð ¿¹»ï ð 34
                                                                              Page  ±º ïofï 43




     C.    Expedited Discovery is Necessary Because (1) Sparrow Must Know the John Does’
           Identities Before it can Serve Them, and (2) There is a Risk of the Defendants
           Destroying Evidence.

           Outside of discovery, Sparrow is unable to confirm Tedra Desue as @atlantadoctors and

Kevin Rogers as @nascardrivers69, @webchicklet, @CE_breakingnews, and @captkevinrogers.

If Sparrow is unable to confirm those identities, Sparrow is unable to serve them.

           Further, many online blogging sites, including Twitter, delete a user’s information 30 days

after an account has been deleted.18 Thus, as soon as any of the John Does decide to delete their

account, it will be a fairly quick matter of time before the information is no longer discoverable.

And as noted above, @atlantadoctors has already locked its profile, and thus there is currently no

way to know whether @atlantadoctors is erasing information.

           Because of these exigencies, Sparrow requests it be exempted from the requirements of the

Court’s Individual Practices and Local Civil Rule 37.2.

                               SCOPE OF DISCOVERY REQUESTS

           By this Motion, Sparrow seeks the following discovery which it believes will confirm the

identities of the John Does named in its Complaint:

                    Deposition subpoena and subpoena duces tecum on Kevin Rogers;

                    Deposition subpoena and subpoena duces tecum on Tedra Desue; and

                    Subpoena duces tecum on CG Capital.

           Sparrow intends to seek only information related to the identity of the John Does and their

connection to MiMedx and Petit, and will limit the scope of its discovery accordingly.




18
     Koppikar Decl. ¶ 18.

                                                7



                                                                                                 Exhibit 1
                                                                                             Page 32 of 40
     Ý ¿1:18-cv-04921-PGG-KHP
   Case ­ »ï æ
             ï è ó½ª óðì ç î ï óÖÙ Õ Ü ±½«³ »²¬ï ê 65Ú ·´
                                        Document        » ¼ ðêñî10/26/18
                                                         Filed   éñï è Ð ¿¹»ï ï 35
                                                                          Page  ±º ïofï 43




                                        CONCLUSION

       Sparrow has demonstrated good cause for its request. It needs to identify the John Does so

that it can amend its complaint and serve all defendants. Without this order, it could be months –

if not longer – before Sparrow is able to identify and serve the John Does. By then, much (perhaps

most) of the electronic discovery connected with those individuals and their Twitter and other

online accounts could be destroyed. Sparrow respectfully requests the Court grant its Motion for

Expedited Discovery.

Dated: June 27, 2018

                                     Respectfully submitted,

                                     BRESSLER, AMERY & ROSS, P.C.

                                     /s/ Nikolas S. Komyati
                                     Nikolas S. Komyati, NYB #4298188
                                     nkomyati@bressler.com
                                     17 State Street
                                     New York, New York 10004
                                     Telephone: 212-425-9300
                                     Fax: 212-425-9337

                                     HARRIS BERNE CHRISTENSEN LLP

                                     /s/ Adam S. Heder
                                     Adam S. Heder, CSB #270946, OSB #151144
                                     adamh@hbclawyers.com
                                     5000 Meadows Road, Suite 400
                                     Lake Oswego, Oregon 97035
                                     Telephone: 503-968-1475
                                     Fax: 503-968-2003
                                     (Pro hac vice pending)

                                     Counsel for Plaintiff Sparrow Fund Management, LP




                                            8



                                                                                             Exhibit 1
                                                                                         Page 33 of 40
    CaseÝ 1:18-cv-04921-PGG-KHP
          ¿­ »ï æ
                ï è ó½ª óðì ç î ï óÖÙ Õ Ü ±½«³ »²¬ï é
                                          Document  65 Ú ·
                                                         ´»¼ ðêñî
                                                         Filed    éñï è Ð ¿
                                                               10/26/18    ¹»ï 36
                                                                          Page ±º ëof 43




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

 SPARROW FUND MANAGEMENT, LP,                      Civil Case No.: 1:18-cv-04921-JGK

                                    Plaintiff,

                              vs.                  DECLARATION OF NATHAN
                                                   KOPPIKAR IN SUPPORT OF MOTION
 MIMDEX GROUP, INC., PARKER H.                     FOR EXPEDITED DISCOVERY
 “PETE” PETIT and JOHN DOES 1-10,

                                    Defendants.


        I, Nathan Koppikar, declare:

        1. I am a founding and managing partner of Plaintiff, Sparrow Fund Management, LP.

        2. Sparrow Fund Management, LP (“Sparrow”) is an investment firm that grows capital

on behalf of its investors.

        3. In October 2017, MiMedx Group, Inc. (“MiMedx”) filed a lawsuit against Sparrow

accusing Sparrow (or one of its principals) of being the anonymous online blogger, “Aurelius

Value,” who allegedly regularly posted negative information about MiMedx. The lawsuit was

filed in this Court, MiMedx Group, Inc. v. Sparrow Fund Management, LP, et al., Case No. 1:17-

cv-07568-PGG-KHP (the “MiMedx Lawsuit”). No one from Sparrow is Aurelius Value, and all

employees of Sparrow provided individual affidavits to MiMedx attesting to this fact soon after

MiMedx filed its lawsuit.

        4. Concurrent with its lawsuit against Sparrow, MiMedx and its CEO Parker “Pete” Petit

began to issue regular press releases that smeared Sparrow’s reputation publicly, labeling it a

criminal enterprise. As a result, I began to closely monitor all news flow relating to MiMedx. One

of the websites I use to monitor news flow is Twitter.




                                                                                             Exhibit 1
                                                                                         Page 34 of 40
   CaseÝ 1:18-cv-04921-PGG-KHP
         ¿­ »ï æ
               ï è ó½ª óðì ç î ï óÖÙ Õ Ü ±½«³ »²¬ï é
                                         Document  65 Ú ·
                                                        ´»¼ ðêñî
                                                        Filed    éñï è Ð ¿
                                                              10/26/18    ¹»î 37
                                                                         Page ±º ëof 43




       5. Immediately following MiMedx’s lawsuit against Sparrow, I noticed a surge in activity

on Twitter from what appeared to be proponents of MiMedx.

       6. In the course of such monitoring, I became acquainted with the following Twitter

handles, @nascardrivers69, @webchicklet, @CE_BreakingNews, @captkevinrogers, and

@atlantadoctors (the “John Does”).

       7. Many of these accounts were either newly created or previously inactive for several

years. However, in the period following MiMedx’s lawsuit, these accounts began to seemingly

spend all of their time either promoting MiMedx’s stock or attacking MiMedx’s critics.

       8. Following the filing of the MiMedx Lawsuit, the John Does began making false,

accusatory statements against Sparrow, while simultaneously promoting MiMedx’s business

practices.   For example, on October 10, 2017, Twitter user, @CE_breakingnews, tweeted:

“Sparrow fund henchmen made up lies to TRY to get your $10 puts in the money.” In the financial

industry, we understand this phrase, “getting puts-in-the-money,” to mean illegal market

manipulation by way of spreading false information publicly in order to artificially bring down a

stock price. Similarly, on that same day, Twitter user, @nascardrivers69, stated, when responding

to comments about MiMedx, “oh oh. Sparrow is going to throw you under the bus for creating

ineffective lies about $mdxg.” I understood “$mdxg” to refer to MiMedx. MiMedx’s NASDAQ

symbol is MDXG and it is customary for Twitter users to tag posts relating to specific companies

with a “$” symbol followed by the target company’s stock symbol. Further, the statement from

@nascardrivers69 suggested Sparrow was paying the blogger to fabricate statements about

MiMedx.

       9. The identities behind the Twitter handles at issue are anonymous. Nevertheless,

Sparrow has developed some suspicions as to their identities.




                                                                                             Exhibit 1
                                                                                         Page 35 of 40
   CaseÝ 1:18-cv-04921-PGG-KHP
         ¿­ »ï æ
               ï è ó½ª óðì ç î ï óÖÙ Õ Ü ±½«³ »²¬ï é
                                         Document  65 Ú ·
                                                        ´»¼ ðêñî
                                                        Filed    éñï è Ð ¿
                                                              10/26/18    ¹»í 38
                                                                         Page ±º ëof 43




       10.      First, on March 18, 2018, @nascardrivers69 was publicly accused of being Kevin

Rogers. By the response, @nascardrivers69 seemed to confirm the accusation. A screenshot of

that exchange is attached hereto as Exhibit 1.

       11.      Following the announcement from @nascardrivers69, we confirmed additional ties

between Kevin Rogers and three of the other Twitter handles mentioned above, @webchicklet,

@CE_breakingnews, and @captkevinrogers. The latter handle, @captkevinrogers, speaks for

itself. Sale records from the website, Flippa.com, indicate that a user, “captkev,” (with obvious

similarities to “@captkevinrogers”) purchased the handle, @webchicklet. And simple online

searches     revealed   the   same   “captkev.gmail.com”   as   the   owner   of   the   website,

californiaexaminer.net.

       12.      On September 21, 2017, the owner of the website published an article titled

“Viceroy Research, Aurelius Value: Paid Shills Create Negative Fake News on Mimedix Group,

MDXG.” The article alleged that a specific hedge fund was paying Aurelius Value to disseminate

fake information to depress the stock of MiMedx. The article further described Aurelius as a

“common criminal that [created] a website and attacked good companies on behalf of the highest

bidder, all so they can make more money.” A link to this article was tweeted by Twitter user

@CE_BreakingNews, an account that appeared to be directly tied to the website

CaliforniaExaminer.net.

       13.      Using Google, I discovered that Kevin Rogers previously ran a company called

7825013 Canada Inc.           The email addressed used to register 7825013 Canada Inc. is

7825013@gmail.com. Using publicly available Twitter tools, I was able to confirm that the email

address registered to the Twitter handle @CE_BreakingNews is in fact 7825013@gmail.com.

Using this same methodology, I was able to link @nascardrivers69 to Kevin Rogers’ cell phone.




                                                                                             Exhibit 1
                                                                                         Page 36 of 40
   CaseÝ 1:18-cv-04921-PGG-KHP
         ¿­ »ï æ
               ï è ó½ª óðì ç î ï óÖÙ Õ Ü ±½«³ »²¬ï é
                                         Document  65 Ú ·
                                                        ´»¼ ðêñî
                                                        Filed    éñï è Ð ¿
                                                              10/26/18    ¹»ì 39
                                                                         Page ±º ëof 43




       14.     At this point, these are suspicions, albeit well-founded suspicions. Nevertheless, in

the absence of formal discovery (namely, being able to subpoena documents and deposition

testimony from Mr. Rogers), Sparrow is currently unable to confirm its suspicions.

       15.     We have also identified as one of the John Doe defendants, the Twitter user,

@atlantadoctors. Sparrow has reason to believe an individual named Tedra Desue is linked to

@atlantadoctors.

       16.     In a Twitter thread, dated March 14, 2018, relating to the topic of the identity of the

John Doe defendants, an anonymous Twitter user addressed “Tedra” on Twitter and despite not

being party to the conversation, Twitter user @atlantadoctors, appeared to acknowledge her name

was in fact “Tedra.” A copy of a screenshot of this conversation is attached hereto as Exhibit 2.

       17.     Following the Twitter exchange and my own knowledge of Tedra Desue’s alleged

history of undisclosed paid stock promotion, I reviewed thousands of posts from Tedra Desue’s

personal Twitter account, @tedradesue, and compared them to Twitter user @atlantadoctors. I

also reviewed Tedra Desue’s employment background and discovered that she identified herself

as an employee of CG Capital, which MiMedx lists as its official outsourced investor relations

firm. As a result, there was reason to suspect links between @tedradesue and @atlantadoctors. A

thorough review of thousands of @tedradesue’s and @atlantadoctor’s posts revealed remarkably

similar writing styles between the two, along with similar content. But again, outside of formal

discovery, Sparrow is unable to confirm @atlantadoctors’ identity.

       18.     I am concerned that if we do not have an immediate opportunity to seek discovery

from Mr. Rogers or Ms. Desue, we may lose a chance to do so. This is because online content is

often dynamic. For example, I have reviewed Twitter’s policies and I understand that, where a

Twitter user deletes his or her account, Twitter will delete the information behind that account




                                                                                                Exhibit 1
                                                                                            Page 37 of 40
CaseÝ 1:18-cv-04921-PGG-KHP
      ¿­ »ï æ
            ï è ó½ª óðì ç î ï óÖÙ Õ Ü ±½«³ »²¬ï é
                                      Document  65 Ú ·
                                                     ´»¼ ðêñî
                                                     Filed    éñï è Ð ¿
                                                           10/26/18    ¹»ë 40
                                                                      Page ±º ëof 43




                                                                                   Exhibit 1
                                                                               Page 38 of 40
     Ý ¿1:18-cv-04921-PGG-KHP
   Case ­ »ï æ
             ï è ó½ª óðì ç î ï óÖÙ Õ Ü ±½«³ »²¬ï éóï
                                        Document  65 Ú Filed
                                                       ·´»¼ ðêñî éñï è ÐPage
                                                             10/26/18    ¿¹»ï41
                                                                              ±ºof
                                                                                î 43




Exhibit1




                                                                                   Exhibit 1
                                                                               Page 39 of 40
     Ý ¿1:18-cv-04921-PGG-KHP
   Case ­ »ï æ
             ï è ó½ª óðì ç î ï óÖÙ Õ Ü ±½«³ »²¬ï éóï
                                        Document  65 Ú Filed
                                                       ·´»¼ ðêñî éñï è ÐPage
                                                             10/26/18    ¿¹»î 42
                                                                               ±ºof
                                                                                 î 43




Exhibit2




                                                                                    Exhibit 1
                                                                                Page 40 of 40
             Case 1:18-cv-04921-PGG-KHP Document 65 Filed 10/26/18 Page 43 of 43



From:               Twitter Litigation <litigation@twitter.com>
Sent:               Thursday, August 30, 2018 11:45 AM
To:                 adamh@hbclawyers.com
Subject:            Twitter Response to Preservation Request


Dear Adam S. Heder: 
 
We have received your letter requesting preservation of Twitter user accounts. 
 
Due to the volume of requests we receive and the burden they impose on us, we do not preserve account information 
unless required by law or court order. 
 
Per our Privacy Policy, Twitter does not release user information except as required by valid legal process. For more 
information on accessing your Twitter data, including where to submit non‐government requests, please visit 
https://support.twitter.com/articles/20172679. 
 
Twitter 
 




                                                           1
                                                                                                            Exhibit 2
                                                                                                          Page 1 of 1
